      19-35016-cgm           Doc 12-1 Filed 05/13/19 Entered 05/13/19 16:32:40                           Order of Final
                                 Dec. & Disch.: Notice Recipients Pg 1 of 1
                                                   Notice Recipients
District/Off: 0208−4                     User:                                Date Created: 5/13/2019
Case: 19−35016−cgm                       Form ID: 155new                      Total: 23


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          BANK OF AMERICA, N.A.
                                                                                                               TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.PK.ECF@USDOJ.GOV
tr          Christian H. Dribusch          cdribusch@chdlaw.net
aty         Adams Law Group LLC              ben@adamsatlaw.com
aty         Robyn E Goldstein           rgoldstein@msgrb.com
                                                                                                               TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Joseph W Tamburello          PO Box 90        Johnson, NY 10933
jdb         Sara M Tamburello         PO Box 90        Johnson, NY 10933
smg         United States Attorney's Office      Southern District of New York        Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551       Albany, NY 12201−551
7456610     BANK OF AMERICA               P.O. BOX 15019         WILMINGTON, DE 19886−5019
7456611     BANK OF AMERICA               P.O. BOX 15019         WILMINGTON, DE 19886−5019
7456609     BANK OF AMERICA               PO BOX 26249          TAMPA, FL 33623
7498012     Bank of America, N.A.         c/o David A. Gallo & Associates LLP        99 Powerhouse Road, First
            Floor       Roslyn Heights, New York 11577
7456612     CENLAR           PO BOX 77404          EWING, NJ 08628
7456613     CITIBANK SOUTH DAKOTA, N.A.                 701 EAST 60 STREET NORTH              SIOUX FALLS, SD 57117
7456614     DISCOVER CARD             P.O. BOX 15251          WILMINGTON, DE 19886
7456615     JAGUAR FINANCIAL GROUP                 C/O CHASE           PO BOX 78074         PHOENIX, AZ 85062
7456616     MACY'S          C/O BANKRUPTCY PROCESSING                   PO BOX 8053         MASON, OH 45040
7456617     MID VALLEY PROPERTIES MGMT                   160 VAN NESS          NEWBURGH, NY 12550
7456618     NISSAN MOTOR ACCEPTANCE CORP                     PO BOX 740596         CINCINNATI, OH 45274
7456619     OLD NAVY/GEMB              P.O. BOX 530942          ATLANTA, GA 30353−0942
7457178     PRA Receivables Management, LLC            PO Box 41021         Norfolk, VA 23541
7456620     TD BANK, N.A.           1701 ROUTE 70 EAST            CHERRY HILL, NJ 08034−5400
                                                                                                              TOTAL: 18
